Citation Nr: 1430388	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  10-39 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected left knee torn meniscus.

2.  Entitlement to a compensable disability rating for the Veteran's actinic keratosis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from November 1981 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Given the Veteran's disagreement with the findings of the last VA examination, which was conducted in October 2008, and the fact that the VA examination is almost six years old, the Board finds that a remand for a new contemporaneous VA examination is warranted to determine the current severity of the Veteran's service-connected left knee disability and skin condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his left knee and skin conditions since service.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.   

2. After obtaining any additional records, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left knee disability.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies should be completed.  The tests and studies should specifically include ranges of motion, and the examiner should note whether there are any functional limitations upon standing or walking and additional restrictions due to pain on use.  The examiner should specifically indicate whether there is any instability or subluxation, and the degree of any instability/subluxation found.  An explanation should be provided for any opinions rendered.

3.  Thereafter, schedule the Veteran for a VA skin examination to ascertain the current severity and manifestations of his service-connected actinic keratosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, and to comment on the current severity of the Veteran's service-connected skin disability.  The examiner should report all signs and symptoms necessary for rating the Veteran's service-connected skin disability under the applicable rating criteria.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



